Citation Nr: 1454501	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to disability rating higher than 40 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, for the period beginning on May 8, 2013.  

2.  Entitlement to disability rating higher than 30 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, for the period prior to May 8, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to service connection for a pulmonary embolism.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from in the Army National Guard with various periods of training, including a period in July 1976 during which he incurred his service-connected right foot disability (residuals of fractures of the right foot).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently with the RO in Atlanta, Georgia.  The RO is the Agency of Original Jurisdiction (AOJ).  

In November 2003, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In an April 2006 writing, the Veteran indicated that he did not want another hearing with a different Veterans Law Judge.  See 38 C.F.R. § 20.707 (2014).  

The undersigned has review the record in detail, including the transcript. 

The Board previously decided the issue of entitlement to a disability rating higher than 30 percent for the right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot.  It first issued a decision first in April 2006.  On its own motion, the Board vacated that decision in August 2006 so that it could consider additional evidence the Veteran had submitted.  See 38 C.F.R. § 20.904 (2006).  The Board then issued a decision in November 2006, which took into consideration the additional evidence.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2008 decision, the Court vacated the November 2006 Board decision and remanded the matter to the Board for further action consistent with that decision.  Underlying the Court's actions was its determination that the Board's November 2006 explanation as to why referral for extraschedular consideration was not warranted was inadequate and its determination that the Board relied on an inadequate medical examination in making its decision.   

In September 2009, the Board remanded this case to the AOJ for additional development.  It is now back before the Board for appellate consideration.  

In a statement dated in July 2014, the Veteran stated that he disagreed with considering the grant a partial grant.  He explained that he believe he deserved the benefit for the previous 13 years.  

The issues of entitlement to service connection for a pulmonary embolism and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Beginning on February 16, 2007, the Veteran's right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, resulted in no more effective function of the right foot than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  

2.  Prior to February 16, 2007, the Veteran's right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot did not result in no more effective function of the right foot than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  

3.  The symptomatology and level of disability of the Veteran's right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot are contemplated by the regular schedular rating criteria for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, have been met for the period from February 16, 2007 to May 8, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5284 (2014).  

2.  The criteria for special monthly compensation for loss of use of the right foot have been met for the period from February 16, 2007 to May 8, 2013.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2014); 38 C.F.R. § 3.350(a)(i) (2014).  

3.  The criteria for a rating higher than 30 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, have not been met for the period prior to February 16, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 Diagnostic Code 5284 (2014).  

4.  The criteria for a rating higher than 40 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, have not been met for the period beginning on February 16, 2007.  38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 Diagnostic Code 5284 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Right Foot Disability

Service connection was established for status-post fracture of the right foot in a June 1997 rating decision and an initial noncompensable disability rating was assigned.  In an October 1998 hearing officer decision, the AOJ changed the rating to 30 percent, effective the date of grant of service connection, January 26, 1996.  In November 1998, the Veteran withdrew his appeal of the rating assigned for the right foot disability.  VA received the Veteran's claim for an increase in January 1999.  That claim led to the February 2000 rating decision currently on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In a June 2014 decision review officer decision, the AOJ increased the rating to 40 percent effective May 8, 2013, the date of the most recent VA compensation and pension (C&P) examination of the Veteran's foot.  All ratings have been assigned under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In the June 2014 decision, the AOJ also granted special monthly compensation (SMC) for loss of use of his right foot, effective May 8, 2013, under 38 U.S.C.A. § 1114(k) and implemented at 38 C.F.R. § 3.350(a)(i).  

The appropriate rating criteria for the Veteran's right foot disability is that for "foot injuries, other" found at 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Those criteria provide for a 30 percent disability rating for severe foot injuries and a 40 percent rating if the Veteran has actual loss of his foot or loss of use of his foot.  

Loss of use of a foot is defined with respect to special monthly compensation and will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made when balance and propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  This definition is appropriate for rating under Diagnostic Code 5284.  

The Board has reviewed all relevant evidence and finds that the evidence is at least in equipoise that the Veteran had loss of use of his right foot, due to service-connected disability, as of February 16, 2007.  Thus, the 40 percent schedular rating and SMC must both be granted for the period from February 16, 2007 to May 8, 2013.  

The Veteran has continuously reported that he is totally disabled due to pain of his right foot.  In his April 2001 VA Form 9, the Veteran reported that is right foot problems had worsened, he now had arthritis, and he was limited in the time that he could stand on the foot.  

Records of treatment by "J.M.," D.P.M., document that the Veteran was seen for a chief complaint of bilateral foot corns in June 2002.  The Veteran reported that he had corns since he broke his foot in 1975 and the Veteran thought he had arthritis of his feet because they stiffened and he got charley horses.  The Veteran reported that he did not have any trauma to his feet other than the 1975 fracture and that he thought the fracture was of the right foot.  

In the June 2002 notes, Dr. J.M. listed numerous findings but did not distinguish the right foot from the left foot.  Assessment was hallux abductovalgus bilateral, claw-toe third digit bilateral, and onychomycosis bilateral.  The plan was for over-the-counter orthotics and Dr. J.M. debrided his corns and intractable plantar keratomas (IPKs).  Dr. J.M. saw the Veteran for follow-up in November 2002.  The Veteran reported that his left heel was really bothering him due to a thick callus.  There are no significant findings for his right foot.  Dr. J.M. noted that the Veteran was relocating.  

January 2003 notes document that the Veteran underwent surgical treatment for hammer digit syndrome, right third, fourth, and fifth digits.  The surgery was conducted by "D.M.," D.P.M. of The Institute of Corrective Surgery of the Foot and Ankle.  

During the 2003 Board hearing, the Veteran testified that he could not do anything because of his right foot disability. He testified that he was able to stand for from 1 and 1/2 to 2 hours and walk about 1 block.  He testified that he had not worked for 5 or 6 years and that he was fired from his last job because he could not stand for 8 hours and that he had been unable to work part time because of his foot disability.  He testified that when he had a job he never missed work because of his foot.  He also testified that he had been hospitalized several times for his foot pain and for foot surgery.  He was asked where he was hospitalized but the transcript indicates an inaudible response.  He later testified that his last surgery was at the Institute for Corrective Surgery of the Foot.  He testified that at the time of the hearing he was wearing his surgery shoe and he had a walker but since he did not have to walk much on the day of the hearing he did not bring it.  The Veteran's primary reported symptom was pain.  

October 2004 VA podiatry notes document that the Veteran had arthritis of his feet and pes planus.  The podiatrist noted that the Veteran had undergone surgery to straighten out his toes, mainly the right fourth toe, and that there was improvement in the position of the toe.  The podiatrist also stated that the Veteran still had pes planus with hallux abducto valgus and bunion deformity with underlapping of the great toe under the second toe.  Full length arch support insoles were issued.  

VA next examined the Veteran's right foot for C&P purposes in December 2004.  The Veteran reported that his right foot had worsened since his last C&P examination in 1998.  He reported increased pain with constant pain of about 9 on an increasing scale from 1 to 10.  He reported weakness, heat, and some swelling but no stiffness or flare-ups.  He reported that he could not stand for more than 30 minutes and could not walk more than 200 feet.  

At the time of the December 2004 examination, the Veteran did use a cane but not a brace or crutches.  He reported that his right foot disability affected his daily activity in that he could not do what he wanted to do and could not be on his feet very long.  

Physical examination of the right foot found that there was hyperextension of the second toe with a bunion deformity of the first toe, and that the great toe underlapped the second toe.  He had notable pes planus but no sign of plantar fasciitis.  There was a scar on the fourth toe from a previous surgical intervention.  His gait coming to and leaving the examination areas was essentially unremarkable, although he wore a rigid bottom shoe.  There was no skin breakdown or significant calluses.  The fourth toes seemed somewhat rigid.  

September 2004 x-ray study of his right foot showed mild arthritis of the metatarsal phalangeal joint of the great toe and pes planus.  The middle phalanx of the fourth toe was not seen and the report states that it may have been surgically removed.  There was narrowing and tapering of the distal end of the proximal phalanx of the little toe with the distal end not seen - again, likely due to old surgical treatment.  

The examiner opined that the Veteran did not have loss of use of his right foot.  He based this on the fact that the Veteran was ambulatory (noting that he had significant discomfort per his history).  The mentioned that the Veteran attended recreational therapy and reported to the weight room to lift weights while an inpatient at VA.  

In March 2006, the Veteran injured his right ankle while at a VA facility.  One physical therapy note documents his report of old surgery of the right foot and that he still had pain and weakness.  The therapist reported that the Veteran was taught range of motion exercises and strengthening exercises to do for his right foot.  The therapist remarked that the Veteran could extend the great toe but not toes 2 through 5.  

May 2006 VA treatment notes document that the Veteran complained of low back pain, was ambulating with a cane, and reported pain in his right foot.  

The preponderance of evidence is against a finding that the Veteran had loss of use of his right foot for the period prior to June 2007.  The evidence just listed tends to show, as a whole, that he had pain of his foot but that did not so diminish the function of his right foot that amputation with prosthesis would have equally served him.  In fact, it is important for the Veteran to understand that not all evidence in this case supports the Board's grant above.   

In the September 2008 decision, the Court determined that the December 2004 examination was inadequate and the Board erred in its earlier decision in relying on the examination.  The inadequacy pointed out by the Court had to do with the opinion regarding loss of use of the Veteran's right foot.  The Board affords that opinion no probative weight.  

Significantly, however, the other evidence of record tends to show that the Veteran did not have loss of use of his right foot during this time frame.  The limiting symptom was pain and his difficulty was in standing for extended periods.  That he was taught range of motion and strengthening exercises is evidence that he had not reached the point of loss of use of his foot or there would be no reason to provide this instruction.  The evidence does not show that his right foot disability resulted in propulsion or balance problems, or anything similar.  Rather it shows that he had pain and endurance limitations.  Those endurance limitations were not so significant to find that he had loss of use of the foot to the point that cutting off the Veteran's foot would have provided the Veteran as much use (with use of a suitable prosthetic appliance).

In making this determination the Board has not ignored the impact of pain and loss of endurance on the disability picture.  38 C.F.R. § 4.40 & 4.45.  However, his pain and loss of endurance did not approximate the criteria for the 40 percent rating - loss of use of the foot.  In this regard, it is important for the Veteran to understand that without consideration of pain and the benefit of the doubt there would be a limited basis to grant the 40 percent.  Simply stated, not all evidence in this case supports the current finding, let alone a higher rating. 

Beginning in February 2007, the evidence is in equipoise as to whether he had loss of use of the right foot.  Again, without giving the Veteran the benift of the doubt this finding could not be made. 

Of record is the report of a February 16, 2007 VA C&P examination for the purposes of determining if the Veteran was housebound or in need of the regular aid and attendance of another person.  The Veteran provided a history of fracturing his right foot during service and of a second surgery in 2002 that he reported did not help with his pain.  At the time of the February 2007 examination, the Veteran was using a walker for ambulation due to his right foot disability.  The examiner stated that the Veteran had poor balance affecting the ability to ambulate due to his painful right foot.  The Veteran reported that he was unable to drive because of his right foot disability, and only left his home to keep medical appointments.   

Physical examination results included that the Veteran was ambulatory with a walker and his gait was slow, steady, and smooth.  Due to his right foot pain, he had limited weight bearing, poor balance, and poor propulsion.  The examiner provided a medical opinion that the Veteran needed the aid and attendance of another person.  He was unable to walk without the assistance of another person or a walker, due to his painful right foot.  

This examination report is evidence that the Veteran had severely limited propulsion and balance due to his right foot disability and tends to show (arguably) that he had loss of use of the right foot at this point.  

December 2008 VA podiatry notes document the Veteran's report that he had painful lesions on the bottom of his feet, particularly the left foot, that made it difficult to walk.  The podiatrist assessed the Veteran with metatarsalgia with painful associated hyperkeratosis.  The plan was to debride the hyperkeratisis and skin, order orthopedic shoes and insoles, and for the Veteran to return to clinic as needed.  

October 2009 podiatry notes document that the Veteran returned to podiatry clinic for follow-up of painful metatarsalgia of both feet.  He reported that his right foot with callus formation was more painful.  The assessment was the same as previously and the plan was to debride the hyperkeratotis, order x-rays of his feet, reorder orthopedic shoes and insoles, and have the Veteran follow up to discuss x-ray findings.  

Physical medicine rehabilitation notes from January 2009 document that the Veteran had peripheral vascular disease (PVD) and was to be issued a walking cane.  Service connection has not been established for PVD.  

In a March 2011 statement, the Veteran reported that he still suffered from pain of his right foot and could not stand for more than 3 hours.  This fact, in and of itself, does not provide the basis to grant the claim as the Veteran must understand a Veteran with a high disability evaluation will have, by definition, problems with the disability.  If they did not, there would be no basis for a compensable finding, let alone a higher rating.         

February 2012 podiatry notes document the Veteran's report that he had constant aching pain of his feet.  Assessment was flat feet, PVD, callus, and to rule out radiculopathy.  

VA provided another examination of his right foot in May 2013.  The examiner indicated review of the claims file and provided an accurate history of the disability.  The examiner noted that the Veteran had surgery of his right foot in and described this as "3,4,5 toes to attempt to straighten them to relieve the pressure on the ball of the foot."  

The report states that despite surgical treatment, the Veteran's disability worsened and he now not able to drive, do yard work, or do most household chores.  The Veteran reported that he could not stand or walk long, his foot and leg gave out, and he had cramps on the top of the right foot 2 to 3 times a day.  He reported aching pain in the ankle and midfoot to include a pins and needles sensation and sharp pains in the foot.  He related that it was hard to balance by himself and that he used 2 canes.  At the time of the examination, the Veteran walked with a 4 point rollator type walker and reported that he had not been able to work full time or part time for 13 years in any capacity.  He was not able to put on a regular shoe.

The examiner described other pertinent information as a right sub-5th metatarsal region focal hyperkeratosis and right plantar great toe interphalangeal joint (IPJ) region hyperkeratosis that is moderately painful to palpation.  There was diffuse pain noted to dorsal metatarsal regions of right foot.  Dorsal scars noted that are fine and non hypertrophic to 3,4,5 toes. There was excessive floppiness noted to right 5th toe.  Mild bunion deformity is present with cross over right 2nd hammer toe.  Plus 3/5 dorsiflexory muscle strength noted to right foot and plus 4/5 plantar flexory muscle strength.  Gait is unsteady, and unbalanced with excess weight bearing transfer on to the left lower extremity.  He cannot stand alone without an assistive device.  His gait was antalgic, slow, guarded with a limp and apropulsive with short stride length, even with the rollator walker.

He explained that the Veteran uses a walker constantly and a cane occasionally - he also explained that he used both devices for both his foot disability and a lower back condition.  

The examiner made a finding that due to his right foot condition, functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  He described the loss of effective function as severe metatarsalgia, paresis of the right foot with chronic pain in the limb on the right side.  

As to the impact of his foot disability on his ability to work, the examiner stated that the Veteran cannot stand and/or walk continuously for only more than 1 hour with rollator walker, his right foot gives out on him and he has sporadic cramping.  He the examiner also stated that the Veteran is on narcotic and muscle relaxant type medication that he takes multiple times during the day.  

The evidence following the February 2007 examination, until the May 2013 examination, is not as compelling as the February 2007 examination report as to loss of use of the right foot.  Rather, the ordering of orthopedic shoes, and the report that he could not stand for more than 3 hours tends to show that his foot disability may not have resulted in loss of use of his right foot.  The evidence is best describe as leaving the Board with reasonable doubt as to whether he had loss of use of his right foot during the time frame from February 2007 to May 2013.  It is not of sufficient weight, however, for the Board to find that it overcomes what was shown at the time of the February 2007 examination.  In fact, not all evidence supports the Board's findings. 

For these reasons, the Board concludes that the first time the evidence was at least in equipoise that the Veteran had loss of use of his foot was the February 16, 2007 examination report.  In making this determination, the Board has not ignored the Veteran's reports of pain and assertions that he was totally disabled prior that time.  The Board has weighed his statements and finds the medical evidence more probative as to whether he had loss of use of his right foot prior to February 16, 2007.  Thus, based on the facts found, the Board concludes that the date entitlement arose to the 40 percent rating is February 16, 2007.  

In the June 2014 rating decision, the AOJ granted SMC for loss of use of the Veteran's right foot and granted entitlement to automobile and adaptive equipment or for adaptive equipment only.  

As to the SMC, the AOJ, having found that the Veteran had loss of use of his right foot as of May 8, 2013, accurately stated that entitlement to SMC was warranted because criteria regarding loss of use of the right foot were met from May 8, 2013.  

As to the entitlement to automobile and adaptive equipment based upon the level of impairment of the Veteran's right foot disability.  The AOJ stated that a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made when the veteran has loss or permanent loss of use of one or both feet which is the result of injury or disease incurred or aggravated during active military service.  

Entitlement to SMC need not be a separate claim but an issue within a claim for an increased disability rating.  See Akles v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In Akles, the Court explained that "[t]here is no requirement in the law that a veteran must specify with precision the statutory provisions or the corresponding regulations under which he is seeking benefits."  Id.  Furthermore, it is well settled that claimants are "presumed to be seeking the maximum benefit allowed by law and regulation" when filing for an increase or disagreeing with an initial disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Statute and regulation provide that special monthly compensation will be paid if the veteran, as the result of service-connected disability, has suffered the loss of use of one foot.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2014); 38 C.F.R. § 3.350(a)(i) (2014).  

Because the Veteran has had the loss of use of his right foot since February 16, 2007, SMC at the rate specified at 38 U.S.C.A. § 1114(k) must be granted effective from that date.  

As for entitlement to automobile and adaptive equipment, the benefit is not one that an earlier effective date would result in additional benefit to the Veteran.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans service-connected right foot disability are addressed by criteria found in the rating schedule.  The Veteran's reported symptoms are those addressed at 38 C.F.R. § 4.40 and § 4.45 - pain and lack of endurance.  Although he uses a cane and walker, such use is not a symptom but rather a method of addressing his symptoms.  As such, the use of a cane and walker does not in itself satisfy the first Thun element.  The findings of loss of use of his foot are addressed at Diagnostic Code 5284 which provides for a 40 percent rating where there is loss of use of the foot.  The extent of his disability is addressed by the rating criteria which provides for a rating where the disability is so severe as to amount to loss of use of the foot.  The evidence does not show that he suffers more impairment from his right foot disability than he would from loss of use of the right foot.  From these facts, the Board concludes that the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  It is noted that the Veteran has no other disability for which service connection has been established so there is no need to discuss the "collective effects" of other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

In the September 2008 decision, the Court noted that the Veteran provided twelve separate statements that he was unable to work due to his right foot disability.  The Board has considered these statements, statements that go to the second Thun element.  Although relevant to the analysis under 38 C.F.R. § 3.321(b), the statements only tend to prove one of the two required elements.  As the Board finds that his symptoms and level of disability are contemplated by the schedular criteria, the first element is not met and therefore, the Board determines that remand for referral for consideration under 38 C.F.R. § 3.321(b) is not warranted.  The Board will address TDIU below. 

For these reasons, the Board concludes that the appeal must be granted to the extent of an increase to 40 percent under Diagnostic Code and grant of SMC at the rate specified at 38 U.S.C.A. § 1114(k) for the period from February 16, 2007 to May 8, 2013 and denied as to any other increase for any period of time on appeal.  As to the aspect of the appeal that the Board denies, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  

VA received the Veteran's claim for an increased rating for his right foot disability in January 1999 and first considered the claim in February 2000.  This was prior to when VA's duties under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 became law.  VA provided all required notice in a letter sent to the Veteran in February 2010.  Since that notice was provided the Veteran has had a meaningful opportunity to participate in the processing of is claim and the AOJ readjudicated the increased rating claim as recently as in a June 2014 decision review officer decision.  These actions cured the timing defect in the notice.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA and private treatment records are associated with the claims file.  VA provided an adequate examination of the Veteran's right foot disability in May 2013

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A 40 percent disability rating for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, is granted for the period from February 16, 2007 to May 8, 2013, subject to the laws and regulations governing the payment of monetary benefits.  

Special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(k) is granted for loss of use of the right foot for the period from February 16, 2007 to May 8, 2013, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating higher than 30 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, is denied for the period prior to February 16, 2007.  

A disability rating higher than 40 percent for a right foot disability, status post fractures of the third, fourth, and fifth long bones of the right foot, is denied for all periods on appeal.  


REMAND

Manlincon - Pulmonary Embolism

In the February 2000 rating decision, the AOJ denied service connection for pulmonary embolism (claimed as chest pain, shortness of breath, blood clot in lung) because the claim was not "well grounded," a standard that no longer exists.  As stated in the September 2009 Remand, the Board has determined that he filed a notice of disagreement with that determination in December 2000. 

In the September 2009 Remand, the Board directed the AOJ to issue a statement of the case (SOC) with regard to the Veteran's December 2009 notice of disagreement (NOD) with the February 2000 denial of service connection for a pulmonary embolism.  In a November 2011 deferred rating decision, the AOJ stated that the Veteran had not yet made an appeal election and it needed to wait for the appeal election in order to issue a statement of the case.  However, no SOC was issued.  

The AOJ sent Supplemental Statements of the Case (SSOCs) to the Veteran in July 2012, December 2012, and June 2014.  Those addressed the issue of service connection for pulmonary embolism as well as the TDIU and right foot increased rating issues.  The letter accompanying the SSOCs informed the Veteran that he had 30 days to respond and informed him that if he did not respond then the Board would consider what he had already submitted in deciding the appeal.  In the December 2012 SSOC, the AOJ referred to an SOC issued in March 2001.  The March 2001 SOC did not mention the pulmonary embolism issue.  

It is noted that the Veteran filed a VA Form 9 in July 2012.  In that VA Form 9 he indicated that he only wanted to appeal the "Rt foot 3, 4, 5th long bones unemployability."  He also indicated that he did not want a BVA hearing, stating "No I already had one and nothing change."  

However, there is no effective substantive appeal as to the pulmonary embolism issue.  The Board cannot consider the VA Form 9 filed in July 2012 as an effective substantive appeal for the pulmonary embolism issue because it does not include the pulmonary embolism issue.  However, VA has not provided the Veteran with due process required by statute because it has never issued an SOC as to the pulmonary embolism issue.  A supplemental statement of the case cannot stand in place of an SOC.  This is specifically addressed by regulation, as follows:  

In no case will a Supplemental Statement of the Case be used to announce decisions by the Agency of Original Jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in a Statement of the Case.  

38 C.F.R. § 19.31(a) (2014).  

Moreover, the failure to issue an SOC in this case is a lack of compliance with the September 2009 Board Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There has not been compliance with that Remand directive.  The failure to comply with that directive is prejudicial to the Veteran because he has not had an opportunity to perfect his appeal of that determination to the Board or request a hearing before the Board on this issue.  

Another remand is therefore necessary to provide the Veteran with an SOC in response to his NOD with the AOJ's denial of service connection for a pulmonary embolism.  

TDIU

Service connection has been established for one disability, fracture of the right third, fourth, and fifth long bones of the foot.  A 30 percent rating was in place prior to May 8, 2013, and a 40 percent rating has been in place beginning on that date.   

In the September 2009 Remand, the Board directed the AOJ to ensure that the Veteran was provided an examination with regard to the TDIU claim.  The Board specifically directed that the examiner address the question of whether the Veteran's service connected disability renders him unable to obtain and follow a substantially gainful occupation.  

In May 2013, the Veteran underwent a VA examination with regard to his claim for a higher rating for his foot disability.  In the examination report, the examiner stated that the impact of his foot disability on his ability to work was that the Veteran could stand and/or walk continuously for only less than one hour with a walker, his right foot gives out on him and he has sporadic cramping.  The examiner stated that the Veteran is on a narcotic and muscle relaxant type medication that he takes multiple times during the day.  The examiner did not respond directly to the Board's question of whether it is at least as likely as not that the Veteran's service-connected disability renders him unable to obtain and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (not a Supplemental Statement of the Case) with regard to the Veteran's December 1999 notice of disagreement with the denial of service connection for pulmonary embolism in the February 2000 rating decision.  

Return this issue to the Board only if the Veteran perfects his appeal of that issue.  

2.  Ensure that the Veteran is scheduled for a VA C&P examination with regard to his claim of entitlement to a TDIU.  The examiner must review the Veteran's claims file as well as examining and interviewing the Veteran.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to service connected disability.  

3.  Then, submit the file to the Director, Compensation Service for extraschedular consideration of TDIU.  

4.  If TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the issue to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


